Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by US 2022/0206695 (ZHAO).

With respect to claim 1, ZHAO teaches chip, comprising: a processing circuit; a power pin; a ground pin; a plurality of input/output (I/O) pins including a control pin; a readable/writable memory including a plurality of ports (memory device comprising a first plurality of pins that are associated with a data channel that supports read, write, configuration, or other commands, and a power supply channel; the memory device comprising a second plurality of pins that are associated with the data channel according to channel mappings (e.g., mapping between information positions or logical pins of a channel and physical signal paths, interfaces, or physical pins of the channel) [Abstract; Fig. 3; Par. 0070-0074]; a switching circuit configured to electrically couple the ports to the I/O pins when activated; and a control circuit configured to selectively activate or not activate the switching circuit according to the control pin (controller configured to receive signaling  indicative of a first logic state over first subset of one or more pins; and receive second signaling indicative of a second logic state over the second subset of one or more pins) [Abstract; Par. 0137-0141; Par. 0070-0074].

With respect to claim 2, ZHAO teaches chip, wherein when the switching circuit is not activated, the ports being electrically coupled to the processing circuit through the switching circuit (individual pins allowed to be swapped, or may not support being swapped in such a manner to perform a dynamic channel mapping for the channel corresponding to information positions based at least in part on receiving signal mapping) [Par. 0096-0098; Par. 0106-0108].

With respect to claim 15, ZHAO teaches chip, wherein the control circuit is a logic circuit, the pins comprise a plurality of control pins, and the logic circuit activates the switching circuit when a combination of the control pins is a preset value (controller signaling according to a logic state via one of the memory pins or activate or enable one of the memory pins, where such a signaling or activation may correspond to an information position based on known pre-configuration) [Par. 0097-0098].

With respect to claim 16, ZHAO teaches chip, wherein the control circuit comprises: a driving circuit configured to activate the switching circuit when activated; and a communication circuit electrically coupled to the control pin and configured to activate the driving circuit according to the control pin (receive signaling over a set of pins and map or route the signaling according to the determined mapping signaling received over pins and route the received signaling to different pins) [Par. 0123-0124]. 

With respect to claim 17, ZHAO teaches chip, wherein the readable/writable memory is a non-volatile memory (storage being non-volatile storage) [Fig. 6; Par. 0125-0126].

With respect to claim 3, ZHAO teaches chip, wherein the plurality of I/O pins further including a plurality of mapping pins, and when the switching circuit is activated, the ports being electrically coupled to the mapping pins respectively through the switching circuit (individual pins allowed to be swapped, or may not support being swapped in such a manner to perform a dynamic channel mapping for the channel corresponding to information positions based at least in part on receiving signal mapping) [Par. 0096-0098; Par. 0106-0108].

With respect to claim 4, ZHAO teaches chip, when the switching circuit is not activated, the mapping pins and the ports being electrically coupled to the processing circuit through the switching circuit (individual pins allowed to be swapped, or may not support being swapped in such a manner to perform a dynamic channel mapping for the channel corresponding to information positions based at least in part on receiving signal mapping) [Par. 0096-0098; Par. 0106-0108].

With respect to claim 12, ZHAO teaches chip, wherein the control circuit is a logic circuit, the I/O pins comprise a plurality of control pins, and the logic circuit activates the switching circuit when a combination of the control pins is a preset value (controller signaling according to a logic state via one of the memory pins or activate or enable one of the memory pins, where such a signaling or activation correspond to an information position based on known pre-configuration) [Par. 0097-0098].

With respect to claim 13, ZHAO teaches chip, wherein the control circuit comprises: a driving circuit configured to activate the switching circuit when activated; and a communication circuit electrically coupled to the control pin and configured to activate the driving circuit according to the control pin (receive signaling over a set of pins and map or route the signaling according to the determined mapping signaling received over pins and route the received signaling to different pins) [Par. 0123-0124].

With respect to claim 14, ZHAO teaches chip, wherein the readable/writable memory is a non-volatile memory (storage being non-volatile storage) [Fig. 6; Par. 0125-0126].

With respect to claim 5, ZHAO teaches chip, wherein the plurality of I/O pins further including a plurality of mapping pins, the plurality of ports including a clock port, a plurality of I/O ports, and an enable port, and the switching circuit electrically couple the clock port, the I/O ports, and the enable port to the mapping pins respectively when activated (individual pins allowed to be swapped, or may not support being swapped in such a manner to perform a dynamic channel mapping for the channel corresponding to information positions based at least in part on receiving signal mapping) [Par. 0096-0098; Par. 0106-0108].

With respect to claim 6, ZHAO teaches chip, wherein when the switching circuit is not activated, the mapping pins, the clock port, the I/O ports, and the enable port are electrically coupled to the processing circuit through the switching circuit (individual pins allowed to be swapped, or may not support being swapped in such a manner to perform a dynamic channel mapping for the channel corresponding to information positions based at least in part on receiving signal mapping) [Par. 0096-0098; Par. 0106-0108].

With respect to claim 7, ZHAO teaches chip, wherein the processing circuit comprises a master controller, and when the switching circuit is not activated, the clock port, the I/O ports, and the enable port are electrically coupled to the master controller through the switching circuit (individual pins allowed to be swapped, or may not support being swapped in such a manner to perform a dynamic channel mapping for the channel corresponding to information positions based at least in part on receiving signal mapping) [Par. 0096-0098; Par. 0106-0108].

With respect to claim 8, ZHAO teaches chip, wherein the control circuit is a master controller, the master controller, according to the control pin, activates the switching circuit to electrically couple the clock port, the I/O ports, and the enable port to the mapping ports respectively, and when the switching circuit is not activated, the clock port, the I/O ports, and the enable port are electrically coupled to the master controller respectively through the switching circuit, and the mapping pins are electrically coupled to the processing circuit through the switching circuit (first plurality of pins associated with a data channel that supports read, write, configuration, or other commands, and a power supply channel; the memory device comprising a second plurality of pins that are associated with the data channel according to channel mappings (e.g., mapping between information positions or logical pins of a channel and physical signal paths, interfaces, or physical pins of the channel, the controller configured to receive signaling  indicative of a first logic state over first subset of one or more pins; and receive second signaling indicative of a second logic state over the second subset of one or more pins) [Abstract; Fig. 3; Par. 0137-0141; Par. 0070-0074].

With respect to claim 9, ZHAO teaches chip, wherein the control circuit is a logic circuit, the I/O pins comprise a plurality of control pins, and the logic circuit activates the switching circuit when a combination of the control pins is a preset value (controller signaling according to a logic state via one of the memory pins or activate or enable one of the memory pins, where such a signaling or activation may correspond to an information position based on known pre-configuration) [Par. 0097-0098].

With respect to claim 10, ZHAO teaches chip, wherein the control circuit comprises: a driving circuit configured to activate the switching circuit when activated; and a communication circuit electrically coupled to the control pin and configured to activate the driving circuit according to the control pin (receive signaling over a set of pins and map or route the signaling according to the determined mapping signaling received over pins and route the received signaling to different pins) [Par. 0123-0124].

With respect to claim 11, ZHAO teaches chip, wherein the readable/writable memory is a non-volatile memory (storage being non-volatile storage) [Fig. 6; Par. 0125-0126].

With respect to claim 18, ZHAO teaches chip, wherein the control circuit is a logic circuit, the I/O pins comprise a plurality of control pins, and the logic circuit activates the switching circuit when a combination of the control pins is a preset value (controller signaling according to a logic state via one of the memory pins or activate or enable one of the memory pins, where such a signaling or activation may correspond to an information position based on known pre-configuration) [Par. 0097-0098].

With respect to claim 19, ZHAO teaches chip, wherein the control circuit comprises: a driving circuit configured to activate the switching circuit when activated; and a communication circuit electrically coupled to the control pin and configured to activate the driving circuit according to the control pin (receive signaling over a set of pins and map or route the signaling according to the determined mapping signaling received over pins and route the received signaling to different pins) [Par. 0123-0124].

With respect to claim 20, ZHAO teaches chip, wherein the readable/writable memory is a non-volatile memory (storage being non-volatile storage) [Fig. 6; Par. 0125-0126].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030051192 (Pillay et al) teaching system-on-a-chip including an  embedded processor and memory and including at least one debugging subblock to monitor a bus between the processor and the memory to detect selected triggering events.
US 20200327932 (Verma et al) teaching pseudo-dual-port memory (PDPM) that includes a first memory array bank and a second memory array bank of a plurality of memory array banks; parallel pin control logic circuitry configured to perform operations including taking a clock signal, a memory enable signal for a first port, a memory enable signal for a second port, a parallel pin control signal, and address signals.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136